Citation Nr: 1806518	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-21 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to a disability rating in excess of 70 percent for a traumatic brain injury. 

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a disability rating in excess of 40 percent for a low back strain. 

4.   Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee. 

5.  Entitlement to a disability rating in excess of 30 percent for scars of the scalp and face. 

6.  Entitlement to a disability rating in excess of 10 percent for tinnitus. 

7.  Entitlement to a compensable disability rating for left ear hearing loss. 

8.  Entitlement to a disability rating in excess of 50 percent for post traumatic headaches. 

9.  Entitlement to a compensable disability rating for residuals of a left elbow contusion.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K.C. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






	(CONTINUED ON NEXT PAGE)





INTRODUCTION

The Veteran had honorable active duty in the United States Army from September 2002 to October 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of that hearing is of record.

At his September 2017 hearing before the Board, the Veteran raised the issue of whether a debt for overpayment of disability benefits was properly created, to include the effective date of the reduction.  The Board does not have jurisdiction over the claim.  He is advised that he may submit such claim through the forms prescribed by the Secretary.  However, an October 2017 report of general information indicates that the RO is aware of the overpayment due to his divorce and is reviewing his debt for possible reimbursement.  As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision, if ultimately necessary.


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal with respect to all of the issues pending before the Board.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a disability rating in excess of 70 percent for a traumatic brain injury have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204  (2017).

2.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a disability rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a disability rating in excess of 40 percent for a low back strain have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a disability rating in excess of 30 percent for scars of the scalp and face have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

6. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a disability rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

7. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a compensable disability rating for left ear hearing loss have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

8. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a disability rating in excess of 50 percent for post traumatic headaches have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

9. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a compensable disability rating for residuals of a left elbow contusion have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

10. The criteria for withdrawal of an appeal by the appellant regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2017 hearing, the appellant withdrew his appeal with respect to all of the issues pending before the Board.  In September 2017, the Veteran submitted a statement indicating his satisfaction with his combined 100 percent disability rating and withdrawing all of the claims pending before the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.





ORDER

The claim of entitlement to a rating in excess of 70 percent for a traumatic brain injury is dismissed. 

The claim of entitlement to a rating in excess of 50 percent for PTSD is dismissed. 

The claim of entitlement to a rating in excess of 40 percent for a low back strain is dismissed. 

The claim of entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is dismissed. 

The claim of entitlement to a rating in excess of 30 percent for scars of the scalp and face is dismissed. 

The claim of entitlement to a rating in excess of 10 percent for tinnitus is dismissed. 

The claim of entitlement to a compensable rating for left ear hearing loss is dismissed. 

The claim of entitlement to a rating in excess of 50 percent for post traumatic headaches is dismissed. 

The claim of entitlement to a compensable rating for residuals of a left elbow contusion is dismissed.

The claim of entitlement to a TDIU is dismissed.  



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


